Citation Nr: 1428580	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-26 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). In August 2010, the Veteran provided testimony before the undersigned Veterans Law Judge. A transcript of that hearing is of record. The issue was last remanded in April 2013 for further development.


FINDING OF FACT

VA audiometric test results reveal that the Veteran has, at worst, level II hearing loss, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for service-connected bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

 The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The Veteran was afforded VA examinations in November 2008, October 2011, and August 2013. The examiners reviewed the claims folder; considered the Veteran's pertinent history, including his lay reports of his symptomatology; and described his disability in sufficient detail. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The Veteran had the opportunity to describe the functional impact of his hearing loss, both on his daily life and on his occupation, during all three VA examinations. Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). The Veteran has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file. The Board thus finds that VA has satisfied its duty to assist and that no additional assistance is required. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board finds there has been substantial compliance with its April 2013 remand. The record indicates that the AMC afforded the Veteran an opportunity to supplement the record with relevant treatment records, provided him an additional VA examination, and issued a Supplemental Statement of the Case in September 2013. Stegall v. West, 11 Vet. App. 268 (1998).

Increased Disability Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. An evaluation of the level of disability present includes consideration of the functional impairment of a veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (cycles per second). 

The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing. An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations are to be conducted without the use of hearing aids. 38 C.F.R. § 4.85. VA audiologists must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. 447, at 455. 

If the pure tone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz), or if the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest numeral for consideration. Each ear is evaluated separately. 38 C.F.R. § 4.86. The Rating Schedule also directs that Table VIa be used to evaluate hearing impairment when an audiological examiner certifies that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors. 38 C.F.R. § 4.85(c). 

The Veteran contends that he is entitled to an initial compensable evaluation. During his Board hearing, the Veteran asserted that his hearing acuity had worsened. He reported that he had to listen to the television very loudly, and that the ringer on his phone was turned to its highest setting. He noted that using the telephone was almost impossible. He described having difficulty understanding conversation and reported that he had to constantly request that people to repeat themselves. 

Objective findings on VA examination in November 2008 revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were 20, 45, 45, 50 and for the left ear were 25, 45, 55, 55, both measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average pure tone threshold in the right ear was 40 decibels and 45 decibels in the left ear. Speech recognition ability was 84 percent in the right ear and 88 percent in the left ear. Under the Rating Schedule, the Veteran's hearing impairment was manifested by level II hearing acuity, bilaterally. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment. 38 C.F.R. § 4.85, Table VII, DC 6100. 

Objective findings on VA examination in October 2011 revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were 20, 45, 45, 50, and for the left ear were 20, 45, 60, 60, both measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average pure tone threshold in the right ear was 40 decibels and 46.25 decibels in the left ear. Speech recognition ability was 92 percent, bilaterally. 
Under the Rating Schedule, the Veteran's hearing impairment was manifested by level I hearing acuity, bilaterally. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment. 38 C.F.R. § 4.85, Table VII, DC 6100. 

Objective findings on VA examination in August 2013 revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were 20, 55, 50, 55, and for the left ear were 20, 50, 60, 60, both measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average pure tone threshold in the right ear was 45 decibels and 47.5 decibels in the left ear. Speech recognition ability was 90 percent, bilaterally. 
Under the Rating Schedule, the Veteran's hearing impairment was manifested by level II hearing acuity, bilaterally. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment. 38 C.F.R. § 4.85, Table VII, DC 6100. 

On VA examinations in November 2008 and October 2011, the Veteran reported the functional impact of his hearing loss, both on his daily life and on his occupation, including difficulty understanding speech in all situations, especially female speech. He complained that he had difficulty understanding speech in background noise and on television. On VA examination in August 2013, he denied any functional impact. Martinak, 21 Vet. App. 447, at 455-56. With regards to all three VA examinations, no examiner reported that use of the speech discrimination test was inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors. 38 C.F.R. § 4.85(c). Further, the Veteran's bilateral hearing loss shown by these examinations does not qualify for consideration of exceptional patterns of hearing impairment, as he has not demonstrated a pure tone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz in either ear, or a pure tone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

The Board is sympathetic to the Veteran's assertion that his hearing loss disability has worsened during the appellate period and warrants an increased disability rating. It is clear, from his competent and credible lay statements, that the Veteran has difficulty hearing conversations, especially with female speakers, and difficulty using the phone and watching television. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). However, there is no evidence of record demonstrating that the Veteran has shown hearing acuity that allows the Board to consider diagnostic criteria beyond such discussed above. The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). 

The Board has considered whether a higher evaluation might be warranted for any period of time during the pendency of this appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505. However, the Board finds that the evidence of record demonstrates that during the entire appellate period, the Veteran's bilateral hearing loss warrants a noncompensable evaluation. The claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the three-part test, based on the language of 38 C.F.R.      § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular evaluation, specifically: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The Board finds that the rating criteria contemplate the Veteran's disability, productive only of bilateral decreased hearing acuity; a manifestation that is specifically contemplated in the rating criteria. Thus, the threshold element of the three-part test under Thun has not been met, consideration of the second or third part is not required, and referral for consideration of an extraschedular rating is not warranted. 

A claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable. The Veteran reported, during his Board hearing, that he is retired. He has not asserted that his bilateral hearing loss renders it impossible to follow a substantially gainful occupation. 


ORDER

An initial compensable evaluation for service-connected bilateral hearing loss is denied.

____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


